EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Meyer on August 16, 2022 (final authorization was provided via voicemail on August 22, 2022).

The application has been amended as follows: 

Claims 11 and 14 are canceled.
Claim 16 is rejoined.

Claim 1 is amended as follows:
1. 	(Currently Amended) A sleeve comprising: 
a cylindrical tube having a distal end opposite a proximal end; 
a cutout formed through the cylindrical tube proximate the distal end, the cutout defined in part by a first longitudinal edge and a second longitudinal edge, wherein the first longitudinal edge is positioned across the cutout from the second longitudinal edge; 
a distal strap having a distal strap trailing edge extending across the cutout from the first longitudinal edge to the second longitudinal edge, wherein the distal strap is affixed to the sleeve proximate the distal end of the sleeve such that the distal strap spans at least a first portion of the cutout; 
an anterior patch having an anterior patch leading edge extending across the cutout from the first longitudinal edge to the second longitudinal edge; 
 an aperture with a perimeter, the aperture in communication with an interior volume of the sleeve, the perimeter comprising at least a portion of the anterior patch leading edge and at least a portion of the distal strap trailing edge; and 
a cylindrical sheath affixed proximate to the perimeter, 
wherein in a first in-use configuration the cylindrical sheath is positioned entirely within the interior volume of the sleeve and the anterior patch leading edge continuously  overlaps the distal strap trailing edge from the first longitudinal edge to the second longitudinal edge such that from a perspective exterior to the cylindrical tube and normal to the cutout the cylindrical sheath is covered by the anterior patch and the distal strap and hidden from view from said perspective, and
wherein in a second in-use configuration the cylindrical sheath extends through the aperture to an outside of the sleeve.

Claim 7 is amended as follows:
7. 	(Currently Amended) The sleeve of claim 6, wherein the second end of the cylindrical sheath includes a secondary aperture configured to communicate at least a portion of a wearer's thumb [[there through]] through the secondary aperture.

Claim 9 is amended as follows:
9. 	(Currently Amended) The sleeve of claim 1, wherein the anterior patch has at least one trailing edge and wherein the at least one trailing edge of the anterior patch is affixed to one or [[more]] both of the first longitudinal edge and the second longitudinal edge located proximal to the anterior patch leading edge, such that the anterior patch completely covers a portion of the cutout located proximal to the anterior patch leading edge.

Claim 13 is amended as follows:
13. 	(Currently Amended) A tubular sleeve having a distal end opposite a proximal end, the distal end having a distal edge defining a primary sleeve aperture, the tubular sleeve comprising: 
a first panel having a first longitudinal edge and a second longitudinal edge; 
a distal strap affixed to the first panel at a first portion of the first longitudinal edge and at a first portion of the second longitudinal edge, the distal strap having a distal strap trailing edge extending between the first longitudinal edge and the second longitudinal edge; 
an anterior patch affixed to the first panel at a second portion of the first longitudinal edge and at a second portion of the second longitudinal edge, the anterior patch having an anterior patch leading edge extending between the first longitudinal edge and the second longitudinal edge, wherein the distal strap trailing edge overlaps the anterior patch leading edge between the first longitudinal edge and the second longitudinal edge when the tubular sleeve is in a first in-use configuration, and wherein the distal strap trailing edge and the anterior patch leading edge each have respective central portions that are not directly affixed to one another, wherein the distal strap trailing edge and the anterior patch leading edge define, at least in part, a secondary sleeve aperture; and 
a cylindrical sheath having an outer surface directly affixed to an interior surface of the tubular sleeve, wherein the cylindrical sheath is maintained within an interior volume of the tubular sleeve when the tubular sleeve is in the first in-use configuration, and wherein the cylindrical sheath extends out of the secondary sleeve aperture when the tubular sleeve is in a second in-use configuration.

Claim 16 is amended as follows:
16. 	(Rejoined, Currently Amended) The tubular sleeve of claim 13, wherein the cylindrical sheath fully encloses a wearer's thumb when the tubular sleeve is in the second in-use configuration, when worn.

Claims 1-3, 6, 7, 9, 10, 12, 13 and 15-20 are allowable over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed July 8, 2022, which are consistent with the discussion and collaboration during the June 7, 2022 interview, are persuasive and the prior art rejections have been withdrawn.  The claims, as amended above, are deemed allowable over the prior art of record for the same reasons detailed in Applicant’s remarks, whereas the secondary reference (Mellon et al.; USPN 5.784,720) teaches a thumb sheath that is not entirely located within the interior volume of the garment sleeve when in a retracted state (i.e. the seams are directly to an outer surface, as opposed to an inner surface), and any modification of the Horner base reference (US 2017/0119073) to meet the newly amended claims limitations would be based on improper hindsight reasoning, absent any teaching in the prior art to relocate the thumb sheath (to which Horner is also silent) to be entirely attached to the interior volume of the sleeve, as is now required by independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732